Citation Nr: 0729769	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for bilateral high 
frequency senosorineural hearing loss, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

It is noted that although a March 2005 rating decision 
increased the evaluation of the veteran's PTSD to 30 percent 
disabling and assigned an increased rating of 10 percent 
disabling for bilateral high frequency sensorineural hearing 
loss; inasmuch as higher evaluations are available for these 
conditions and the veteran is presumed to seek the maximum 
available benefit for a disability, the claims for increased 
ratings for PTSD and hearing loss remain viable on appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

It is further noted that the July 2007 Informal Hearing 
Presentation on behalf of the veteran includes the assertion 
that the AOJ (Agency of Original Jurisdiction) should 
formalize the veteran's informal claim for service connection 
for left ear hearing loss which was presented by the 
September 2004 report of VA examination.  However, inasmuch 
as service connection for bilateral high frequency 
sensorineural hearing loss was granted by the March 2005 
rating decision, service connection for left ear hearing loss 
has been established and a formal claim for this disorder is 
not warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has undergone two VA examinations in connection 
with the present appeal, in July 2003 and September 2004.  
However, the June 2006 VA Form 646, Statement of Accredited 
Representation in Appealed Case and the July 2007 Informal 
Hearing Presentation reflect the contention on behalf of the 
veteran that the impairment associated with his service 
connected PTSD and bilateral hearing loss have increased in 
severity since the September 2004 VA examination, which was 
conducted three years previously.  

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is generally 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the Veterans Claims Assistance Act of 2000, 
the assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist to ascertain the current 
severity of his service-connected PTSD.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD.  The examiner should also 
assign a Global Assessment of Functioning 
score, consistent with the DSM IV, based 
on the veteran's service-connected PTSD.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  The RO should schedule the veteran 
for a VA audiological examination with 
audiometric testing.  The examination 
report with test results should be 
associated with the veteran's claims 
file.

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues of 
entitlement to increased ratings for PTSD 
and hearing loss. If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





